In an action to recover damages for personal injuries sustained by plaintiff when she was alighting through the rear door of defendant’s trolley car, judgment of *1042the City Court of Yonkers, entered on the verdict of a jury in favor of plaintiff, affirmed, with costs. No opinion. Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., and Adel, J., dissent and vote to reverse the judgment and to dismiss the complaint on the ground that plaintiff was guilty of contributory negligence as a matter of law.